Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 1 of 19   PageID #:
                                  4354


                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 EUGENE SCALIA, Secretary of   )          CIVIL NO. 18-00155 SOM-WRP
 Labor, United States          )
 Department of Labor,          )          ORDER AFFIRMING DISCOVERY
                               )          ORDER REGARDING DOCUMENTS 16,
           Plaintiff,          )          27, 28d, 29, 30, 31, 35, 36,
                               )          AND 38
      vs.                      )
                               )
 NICHOLAS L. SAAKVITNE, an     )
 individual; NICHOLAS L.       )
 SAAVITNE, A LAW CORPORATION, )
 a California Corporation;     )
 BRIAN BOWERS, an individual; )
 DEXTER C. KUBOTA, an          )
 individual; BOWERS + KUBOTA   )
 CONSULTING, INC., a           )
 corporation; BOWERS + KUBOTA )
 CONSULTING, INC. EMPLOYEE     )
 STOCK OWNERSHIP PLAN,         )
                               )
           Defendants.         )
 _____________________________ )

               ORDER AFFIRMING DISCOVERY ORDER REGARDING
           DOCUMENTS 16, 27, 28d, 29, 30, 31, 35, 36, AND 38

 I.          INTRODUCTION.

             Before the court is a discovery dispute relating to

 documents allegedly relevant to an ERISA plan.         Brian Bowers and

 Dexter C. Kubota created a company, Bowers + Kubota Consulting,

 Inc., through which they provided consulting, architectural, and

 engineering services.      According to the Complaint in this matter,

 the two men then created an Employee Stock Ownership Plan

 (“ESOP”) called Bowers + Kubota Consulting, Inc. Employee Stock

 Ownership Plan, and sold their 100% ownership interest in their

 consulting firm to the ESOP.       The consulting company was
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 2 of 19   PageID #:
                                  4355


 allegedly overvalued based on faulty data, which meant that the

 the ESOP paid the two individuals more money than the consulting

 company was worth.     The Secretary of Labor, Eugene Scalia (the

 “Government”), proceeding under ERISA, is suing the two

 individuals, the consulting company, the ESOP, the trustee of the

 ESOP, and the trustee’s company, alleging that the sale to the

 ESOP improperly benefitted Bowers and Kubota individually to the

 detriment of the ESOP.      The Government also claims that the

 ESOP’s trustee, Nicholas L. Saakvitne, breached his duties as the

 ESOP’s trustee.

             Discovery in the case has been very contentious.

 Currently on appeal is whether the Magistrate Judge clearly erred

 or acted contrary to law in allowing redactions to items 16, 27,

 28d, 29, 30, 31, 35, 36, and 38 based on the deliberative process

 privilege asserted by the Government.        On appeal, Bowers and

 Kubota argue that the Magistrate Judge should have considered and

 analyzed factors announced in North Pacifica v. City of Pacifica,

 274 F. Supp. 2d 1118 (N.D. Ca. 2003), that allow discovery when a

 party’s need for the discovery outweighs the Government’s

 interest in preserving the privilege.        In light of the factors

 that are binding on this court, Bowers and Kubota fail to

 demonstrate that their need for the material outweighs the

 Government’s interest in preserving the privilege.          The

 Magistrate Judge’s order was not clearly erroneous or contrary to



                                      2
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 3 of 19   PageID #:
                                  4356


 law, and the court affirms the discovery order allowing

 redactions to items 16, 27, 28d, 29, 30, 31, 35, 36, and 38.

 II.         BACKGROUND.

             According to the Complaint, Bowers and Kubota

 controlled their respective trusts, which owned Bowers + Kubota

 Consulting, Inc.     See Complaint ¶ 6, ECF No. 1, PageID # 4.         On

 December 14, 2012, Bowers and Kubota allegedly sold their shares

 of the consulting company’s stock to the Bowers + Kubota

 Consulting, Inc. ESOP for more than those shares were worth.            Id.

 ¶¶ 7-8.    Saakvitne, the trustee of the plan, allegedly relied on

 a flawed appraisal of those shares despite obvious problems with

 it.   Id. ¶ 8, PageID # 5.     The Complaint alleges that this

 transaction violated ERISA by benefitting Bowers and Kubota

 individually to the detriment of the ESOP.

             In January 2019, Bowers and Kubota sought discovery in

 this case from the Government.       See ECF No. 50 (Certificate of

 Service for Requests for Production of Documents).          Unhappy with

 the Government’s response, Bowers and Kubota, on September 14,

 2019, filed a Motion to Compel Discovery from the Acting

 Secretary of Labor, including items 16, 27, 28d, 29, 30, 31, 35,

 36, and 38, the items that are the subject of this appeal.           See

 ECF No. 113.




                                      3
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 4 of 19   PageID #:
                                  4357


             On November 22, 2029, the Magistrate Judge held a

 hearing on the motion to compel.         See ECF No. 137.   The minutes

 of the hearing indicate that the Magistrate Judge ordered:

             No later than December 6, 2019, [the
             Government] shall:

             (1) reconsider whether all documents fit
             within the privileges asserted;

             (2) reconsider its withholding of entire
             documents on the basis of privilege instead
             of producing the documents in redacted form.
             See, e.g., Hugler v. Wedbush Sec. Inc., 2018
             WL 1162912, at *2 (C.D. Cal. Jan. 8, 2018)
             (noting that the Secretary “has already
             produced redacted versions of the case
             opening documents that show when each
             investigation was opened and the source of
             that information” and produced several
             additional documents in redacted [form] from
             the investigative files); Hugler v. Bat
             Masonry Co., No. 6:15-CV-28, 2017 WL 722069,
             at *3 (W.D. Va. Feb. 22, 2017) (noting that
             the Secretary had produced a redacted version
             of the report of investigation);

             (3) produce to Defendants any documents
             previously withheld that Plaintiff determines
             can be produced in redacted form;

             (4) produce to Defendants, with a copy to the
             Court, a supplemental privilege log that
             fully complies with Local Rule 26.2(d)
             including (a) greater detail in all columns,
             e.g., the date the documents was created, the
             specific subject matter of the document or
             communication, the names and titles of all
             authors and recipients, including attorneys,
             etc.; and (b) and separately lists each
             document previously grouped together in Items
             41, 42, and 43; and

             (5) produce to the Court for in camera review
             a chart that lists each investigation
             involving Defendant Saakvitne related to an

                                      4
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 5 of 19   PageID #:
                                  4358


             ESOP or other stock transaction that (a)
             summarizes the matter investigated, (b) lists
             the date the investigation began, (c) lists
             the date the investigation concluded or
             states that the investigation is ongoing, and
             (c) states the result of the investigation.

             The parties shall meet and confer either in
             person or by telephone to narrow the issues
             that remain regarding the withheld documents
             and the supplemental privilege log to be
             produced by Plaintiff on December 6, 2019.

             A Further Discovery Hearing on Defendants'
             Motion to Compel is set for December 13, 2019
             at 9:00 a.m.

 ECF No. 137.

             On December 12, 2019, the Magistrate Judge asked for

 supplemental briefing and continued the hearing on the motion to

 February 7, 2020.     See ECF No. 145.     After the continued hearing,

 the Government submitted the disputed materials for in camera

 review, and the parties submitted further briefing regarding that

 discovery.     See ECF Nos. 163-65, 168.

             On April 3, 2020, the Magistrate Judge issued the order

 that is the subject of the current appeal, relying in relevant

 part on the deliberative process privilege.         That privilege

 allows the Government to withhold documents that reveal the

 deliberative analysis that precedes an agency decision.          The

 Magistrate Judge said that the Government did not have to produce

 unredacted versions of items 16, 27, 28d, 29, 30, 31, 35, 36, and

 38.   See ECF No. 184.



                                      5
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 6 of 19   PageID #:
                                  4359


             The Magistrate Judge discussed the standard for

 determining whether the deliberative process privilege shielded

 documents from discovery, and noted that the privilege is a

 qualified privilege that can be overcome when the need for the

 material and fact-finding outweighs the Government’s interest in

 nondisclosure.     On appeal, Bowers and Kubota argue that the

 Magistrate Judge failed to properly weigh the factors set forth

 in North Pacifica v. City of Pacifica, 274 F. Supp. 2d 1118 (N.D.

 Cal. 2003), in balancing the privilege against the requesting

 party’s need for discovery.       In actuality, the Magistrate Judge

 expressly recognized these factors in his order before completing

 his balancing analysis.      See ECF No. 184, PageID #s 3735-37.

             With respect to item 16, after an in camera review, the

 Magistrate Judge found that the redacted portions predated and

 assisted the Government’s decision to litigate the case, and were

 part of the agency’s investigatory files.         The Magistrate Judge

 therefore concluded that the deliberative process and

 investigative files privileges protected the redactions from

 discovery.1    See ECF No. 184, PageID # 3743.      The Magistrate

 Judge then determined that Bowers and Kubota had not shown that

 their need for disclosure of the redacted material outweighed the

 Government’s interest in maintaining the privilege, noting that


       1
       The investigative privilege protects law enforcement
 investigatory files from civil discovery. See Logan v. Pullman,
 2005 WL 8158945, at*3 (E.D. Wash. Nov. 8, 2005).

                                      6
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 7 of 19    PageID #:
                                  4360


 the redacted information (1) went to nonpublic information

 concerning the measurements for qualifying as a major case;

 (2) would not aid fact-finding relevant to this litigation, as

 the limited redactions effectively allowed disclosure of the

 factual information in item 16; and (3) would not significantly

 aid experts through disclosure of the agency’s prelitigation

 calculations of the ESOP’s losses because Bowers and Kubota still

 had the opportunity to conduct full discovery into those loss

 calculations.     See id., PageID # 3744.

             With respect to items 27 and 35, the Magistrate Judge,

 after an in camera review, determined that certain redactions

 were appropriate under the attorney-client privilege.          See id.,

 PageID #s 3745-46.     Bowers and Kubota are not appealing that

 portion of the order.      However, with respect to item 27 (but not

 35), the Magistrate Judge determined that four pages of

 redactions were also appropriately withheld under the

 deliberative process privilege.          See id., PageID # 3746.     The

 Magistrate Judge determined that these redactions went to matters

 that predated and assisted the Government’s decision to litigate

 this case.    The Magistrate Judge noted that the redacted version

 of item 27 still allowed the factual information in the document

 to be disclosed and determined that Bowers and Kubota had not

 shown that their need for discovery of the redacted information

 (the agency’s impressions of the valuation report) outweighed the


                                      7
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 8 of 19    PageID #:
                                  4361


 agency’s interests in protecting the information.          The Magistrate

 Judge stated that, for the same reasons articulated with respect

 to item 16, Bowers and Kubota had failed to show that their need

 for discovery as to prelitigation loss calculations outweighed

 the Government’s interests in maintaining the privilege.             See

 id., PageID #s 3746-47.

             With respect to items 28d, 30, 31, 36, and 38, the

 Magistrate Judge, after an in camera review, similarly determined

 that redactions were appropriate under the deliberative process

 privilege.    The Magistrate Judge determined that these redactions

 went to matters that predated and assisted the Government’s

 decision to litigate this case.       The Magistrate Judge noted that

 the redacted versions still allowed factual information in the

 documents to be disclosed and determined that Bowers and Kubota

 had not shown that their need for the redacted information (the

 agency’s prelitigation impressions, analyses, and critiques as to

 valuation and loss calculations) outweighed the Government’s

 interests in protecting the information.        See id., PageID # 3748,

 3751-53.

             With respect to item 29, the Magistrate Judge, after an

 in camera review, determined that certain redactions were

 appropriate under the attorney-client privilege.         See id., PageID

 # 3749.    The Magistrate Judge also determined that fourteen other

 pages of redactions were appropriate under the deliberative


                                      8
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 9 of 19   PageID #:
                                  4362


 process privilege.     The Magistrate Judge determined that these

 redactions went to matters that predated and assisted the

 Government’s decision to litigate this case, while allowing

 discovery of the factual information in the document.          The

 Magistrate Judge further determined that Bowers and Kubota had

 failed to demonstrate that their need for discovery of the

 redacted information (the agency’s prelitigation value analysis)

 outweighed the agency’s interests in protecting the information.

 See id., PageID #s 3749-50.

             On April 17, 2020, Bowers and Kubota sought

 reconsideration of the Magistrate Judge’s discovery order,

 arguing that the Magistrate Judge should have “fully articulated

 the application of the factors set forth in N[orth] Pacifica, LLC

 v. City of Pacifica, 274 F. Supp. 2d 1118, 1222 (N.D. Ca. 2003).”

 See ECF No. 187, PageID # 3795.

             On April 21, 2020, the Magistrate Judge denied the

 reconsideration motion, ruling that the motion failed to show a

 manifest error or law or fact and rejecting its argument that his

 order should have included more detail.        See ECF No. 191.

             On May 5, 2020, Bowers and Kubota timely appealed the

 Magistrate Judge’s discovery order and denial of their motion for

 reconsideration.     See ECF No. 194; Local Rule 74.1(a) (allowing

 appeals within 14 days of a magistrate judge’s nondispositive

 order).


                                      9
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 10 of 19    PageID #:
                                   4363


  III.        Standard of Review.

              Under 28 U.S.C. § 636(b)(1)(A), a district judge may

  set aside a magistrate judge’s nondispositive order if it is

  “clearly erroneous or contrary to law.”        See also Bhan v. NME

  Hosp., Inc., 929 F.2d 1404, 1414-15 (9th Cir. 1991) (stating that

  § 636(b)(1) “provides that the magistrate’s decision on a

  nondispositive issue will be reviewed by the district judge under

  the clearly erroneous standard”).        The Ninth Circuit has

  explained, “Pretrial orders of a magistrate under 636(b)(1)(A)

  are reviewable under the ‘clearly erroneous and contrary to law’

  standard; they are not subject to de novo determination.             The

  reviewing court may not simply substitute its judgment for that

  of the deciding court.”     Grimes v. City & Cty. of San Francisco,

  951 F.2d 236, 241 (9th Cir. 1991) (quotation marks and citations

  omitted).

              The threshold of the “clearly erroneous” test is high.

  “A finding is ‘clearly erroneous’ when although there is evidence

  to support it, the reviewing court on the entire evidence is left

  with the definite and firm conviction that a mistake has been

  committed.”    United States v. U.S. Gypsum Co., 333 U.S. 364, 395

  (1948); accord Easley v. Cromartie, 532 U.S. 234, 242 (2001)

  (stating that, in reviewing for clear error, “a reviewing court

  must ask whether, on the entire evidence, it is left with the

  definite and firm conviction that a mistake has been committed”


                                      10
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 11 of 19   PageID #:
                                   4364


  (quotation marks and citation omitted)); Balen v. Holland Am.

  Line Inc., 583 F.3d 647, 655 (9th Cir. 2009) (“Review under the

  clearly erroneous standard is significantly deferential,

  requiring a definite and firm conviction that a mistake has been

  committed.” (quotation marks and citation omitted)); Burdick v.

  Comm’r Internal Revenue Serv., 979 F.2d 1369, 1370 (9th Cir.

  1992) (“A finding of fact is clearly erroneous if we have a

  definite and firm conviction that a mistake has been

  committed.”).

               “‘A decision is ‘contrary to law’ if it applies an

  incorrect legal standard or fails to consider an element of the

  applicable standard.’”     Green v. Kanazawa, No. CV 16-00054

  LEK-KSC, 2018 WL 5621953, at *3 (D. Haw. Oct. 30, 2018) (quoting

  Na Pali Haweo Cmty. Ass'n v. Grande, 252 F.R.D. 672, 674 (D. Haw.

  2008)).

  IV.        ANALYSIS.

             This is a very limited appeal with respect to the

  Magistrate Judge’s denial of Bowers and Kubota’s request for

  unredacted copies of items 16, 27, 28d, 29, 30, 31, 35, 36, and

  38.   Bowers and Kubota argue that allowing the redactions based

  on the Government’s deliberative process privilege was clearly

  erroneous or contrary to law because the Magistrate Judge did not

  properly balance their need for discovery against the

  Government’s interest in asserting the privilege.         Specifically,


                                      11
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 12 of 19   PageID #:
                                   4365


  they argue that the Magistrate Judge failed “to articulate its

  application of the factors set forth in N[orth] Pacifica” and to

  “properly appl[y] the North Pacifica factors.”         See ECF No. 194,

  PageID #s 3885-86.

             The deliberative process privilege permits the

  Government to withhold from discovery “documents that reflect

  advisory opinions, recommendations and deliberations comprising

  part of a process by which government decisions and policies are

  formulated.”     FTC v. Warner Commc'ns Inc., 742 F.2d 1156, 1161

  (9th Cir. 1984).    The privilege was “developed to promote frank

  and independent discussion among those responsible for making

  governmental decisions and also to protect against premature

  disclosure of proposed agency policies or decisions.”          Id.

  (quotation marks and citation omitted).        The privilege therefore

  allows agencies to freely “explore possibilities, engage in

  internal debates, or play devil’s advocate without fear of public

  scrutiny.”     Carter v. U.S. Dep't of Commerce, 307 F.3d 1084, 1089

  (9th Cir. 2002).

             For the deliberative process privilege to apply, a

  document must be predecisional and deliberative in nature.

  Id.   The Ninth Circuit has explained,

             A “predecisional” document is one prepared in
             order to assist an agency decisionmaker in
             arriving at his decision, and may include
             recommendations, draft documents, proposals,
             suggestions, and other subjective documents
             which reflect the personal opinions of the

                                      12
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 13 of 19   PageID #:
                                   4366


             writer rather than the policy of the agency.
             A predecisional document is a part of the
             “deliberative process,” if the disclosure of
             the materials would expose an agency’s
             decisionmaking process in such a way as to
             discourage candid discussion within the
             agency and thereby undermine the agency's
             ability to perform its functions.”

  Assembly of State of Cal. v. U.S. Dep't of Commerce, 968 F.2d

  916, 920 (9th Cir. 1992) (quotation marks and citations omitted);

  see also FTC v. Warner Commc'ns, 742 F.2d at 1161 (explaining

  that, to be predecisional, a document must have been generated

  before the adoption of an agency’s policy or decision and that,

  to be deliberative in nature, a document must contain opinions,

  recommendations, or advice about agency policies).         “Purely

  factual material that does not reflect deliberative processes is

  not protected.”    FTC v. Warner Commc'ns, 742 F.2d at 1161.

  Bowers and Kubota do not challenge on appeal the Magistrate

  Judge’s determination that the deliberate process privilege

  applies to the redacted material.        But they correctly note that

  that does not end the inquiry.

             As the Magistrate Judge recognized, the deliberative

  process privilege is a qualified privilege.        Even when the

  Government has shown the applicability of the deliberative

  process privilege, a “litigant may obtain deliberative materials

  if his or her need for the materials and the need for accurate

  fact-finding override the government’s interest in

  non-disclosure.”     Id.   The Ninth Circuit has explained that

                                      13
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 14 of 19   PageID #:
                                   4367


  courts “balance four factors in determining whether this

  exception to the deliberative process privilege is met: ‘1) the

  relevance of the evidence; 2) the availability of other evidence;

  3) the government’s role in the litigation; and 4) the extent to

  which disclosure would hinder frank and independent discussion

  regarding contemplated policies and decisions.’”         Karnoski v.

  Trump, 926 F.3d 1180, 1206 (9th Cir. 2019) (quoting FTC v. Warner

  Commc'ns, 742 F.2d at 1161).      Rather than citing and discussing

  this binding case precedent regarding overcoming the deliberative

  process privilege, Bowers and Kubota complain that the Magistrate

  Judge failed to sufficiently articulate his analysis with respect

  to permissive factors identified by the Northern District of

  California in North Pacifica:

             In deciding whether the qualified
             deliberative process privilege should be
             overcome, a court may consider the following
             factors: (1) the relevance of the evidence;
             (2) the availability of other evidence,
             (3) the government’s role in the litigation,
             and (4) the extent to which disclosure would
             hinder frank and independent discussion
             regarding contemplated policies and
             decisions. Other factors that a court may
             consider include: (5) the interest of the
             litigant, and ultimately society, in accurate
             judicial fact finding, (6) the seriousness of
             the litigation and the issues involved,
             (7) the presence of issues concerning alleged
             governmental misconduct, and (8) the federal
             interest in the enforcement of federal law.

  274 F. Supp. 2d at 1122 (citation omitted and emphasis added).




                                      14
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 15 of 19   PageID #:
                                   4368


  The Magistrate Judge did not clearly err in failing to discuss

  North Pacifica’s factors 5 though 8.

             That decision was issued by then-Magistrate Judge

  Edward Chen (now a district judge) of the Northern District of

  California.    Judge Chen is widely respected, and his North

  Pacifica decision has been cited to this court before, but it was

  not binding on the Magistrate Judge in this case.         Moreover, that

  decision expressly states that consideration of the factors it

  examines is permissive.     This court nevertheless examines whether

  the Magistrate Judge clearly erred or whether his order was

  contrary to North Pacifica’s factors 1 though 4, as those are the

  same factors identified by the Ninth Circuit in Karnoski, 926

  F.3d at 1206, which is binding on this court.         This court

  concludes that Bowers and Kubota show no err in the Magistrate

  Judge’s balancing of the factors.

             Not only did the Magistrate Judge have the normal

  briefing in this matter, he had two rounds of supplemental

  briefing, held two hearings, and conducted an in camera review of

  the redacted material in dispute.         He then issued a lengthy order

  adjudicating numerous arguments.         On appeal, Bowers and Kubota

  focus on a narrow aspect of his order, arguing that the

  Magistrate Judge did not sufficiently explain how he weighed

  factors in determining whether their need for the redacted

  material and accurate fact-finding outweighed the Government’s


                                      15
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 16 of 19   PageID #:
                                   4369


  interest in nondisclosure.      See FTC v. Warner Commc'ns, 742 F.2d

  at 1161.   Bowers and Kubota fail to satisfy their burden on this

  appeal of demonstrating that the Magistrate Judge order was

  clearly erroneous or contrary to law.

             The record demonstrates that the Magistrate Judge

  effectively weighed the factors set forth Karnoski, 926 F.3d at

  1206.   The Magistrate Judge conducted an in camera review of the

  redacted material.     With respect to each item at issue, the

  Magistrate Judge determined that the redactions allowed

  disclosure of the factual material in it.        Weighing Bowers and

  Kubota’s need for the redacted material and accurate fact-finding

  against the Government’s interest in nondisclosure, the

  Magistrate Judge then determined with respect to each redacted

  item that the Government’s interest outweighed that of Bowers and

  Kubota.    While the redacted information may be relevant to Bowers

  and Kubota’s statute of limitation defense and to value and loss

  calculations (Karnoski’s first factor weighing in favor of

  disclosure), the Magistrate Judge determined after his in camera

  review of the material that Bowers and Kubota could still conduct

  full discovery into those issues.        In other words, the Magistrate

  Judge correctly determined that Karnoski’s second factor weighed

  in favor of nondisclosure because the evidence Bowers and Kubota

  sought was available through other discovery.




                                      16
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 17 of 19   PageID #:
                                   4370


              While the evidence as to when the Government knew of

  Defendants’ alleged violations of ERISA is primarily under the

  Government’s control, the Magistrate Judge also correctly

  determined that such knowledge could be discovered through other

  nonprivileged material.     Karnoski’s third factor therefore weighs

  in favor of the Government with respect to the category of

  redactions going to any statute of limitation defense.          With

  respect to these redactions, disclosure would chill the

  Government’s frank and independent discussions regarding

  contemplated policies and decisions.       Karnoski’s fourth factor

  also weighs in favor of the Government, especially because Bowers

  and Kubota do not need the redacted information to support their

  statute of limitation defense, given their opportunity to get

  other discovery as to that defense.       With respect to redactions

  relating to that defense, they show no clear error.         The

  Magistrate Judge correctly balanced the factors identified in

  Karnoski.

              To the extent that Bowers and Kubota seek evidence

  concerning valuation and loss, that information is not solely

  controlled by the Government.      Instead, what Bowers and Kubota

  seem to be seeking is information about the Government’s thoughts

  and deliberative process with respect to valuation and loss.

  Bowers and Kubota may be speculating that there might be a

  statement against interest in the redacted material.          However,


                                      17
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 18 of 19   PageID #:
                                   4371


  the Magistrate Judge reviewed the material in camera and

  determined that the factual information in it had been

  effectively disclosed and that Bowers and Kubota could conduct

  discovery as to the Government’s value and loss calculations.

  Karnoski’s third factor therefore weighs in favor of the

  Government with respect to redactions going to value and loss

  calculations.    Karnoski’s fourth factor also weighs in favor of

  the Government with respect to that subject because what Bowers

  and Kubota seek goes to the Government’s prelitigation

  discussions about Defendants’ conduct.        Allowing discovery of

  frank discussions among Government representatives deciding

  whether to bring an action would end up restricting the

  Government’s policies and decisions.       With respect to redactions

  going to valuation and loss calculations, Bowers and Kubota show

  no clear error relating to the Magistrate Judge’s balancing of

  the factors identified in Karnoski.

  V.         CONCLUSION.

             The court affirms the Magistrate Judge’s orders

  allowing the Government to provide Defendants with redacted

  versions of items 16, 27, 28d, 29, 30, 31, 35, 36, and 38.




                                      18
Case 1:18-cv-00155-SOM-WRP Document 214 Filed 06/01/20 Page 19 of 19            PageID #:
                                   4372


                     IT IS SO ORDERED.

                     DATED: Honolulu, Hawaii, June 1, 2020.




                                  /s/ Susan Oki Mollway
                                  Susan Oki Mollway
                                  United States District Judge


  Scalia v. Heritage, et al., Civ. No. 18-00155 SOM-WRP; ORDER AFFIRMING DISCOVERY
  ORDER REGARDING DOCUMENTS 16, 27, 28d, 29, 30, 31, 35 36, AND, 38




                                           19
